DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-01-06 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
Election/Restrictions

Applicant's election with traverse in the Reply is acknowledged and the arguments regarding the traversal are found persuasive.  Accordingly, the requirement is deemed improper and non-elected claims 8-14 are considered reinstated for examination.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Narasimha_904 (US20210306904)
Claim(s) 1
Narasimha_904 teaches
	determining, by an intermediate integrated access and backhaul (IAB) node, whether congestion data, associated with the intermediate IAB node, satisfies a first threshold; When the instantaneous buffer occupancy percentage of an IAB node reaches a predetermined occupancy level <FIG(s). 1, 2, 3; para. 0023-0027, 0035>.
	providing, by the intermediate IAB node, the congestion data to a parent IAB node when the congestion data satisfies the first threshold, Buffer occupancy information of the IAB that is experiencing congestion is delivered to other IAB nodes which includes IAB nodes in the uplink direction that is higher in the IAB network hierarchy. According the other IAB nodes can include a parent IAB node. <FIG(s). 2, 3; para. 0023-0027, 0029, 0035>.
	wherein providing the congestion data causes the parent IAB node to apply local congestion control at the intermediate IAB node. In response to receiving the buffer occupancy status message, an uplink IAB node can allocated fewer resources to the IAB that is experiencing congestion, which functions and acts similarly to the claimed "apply location congestion control" <para. 0028, 0030-0031>.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Narasimha_904 (US20210306904) in view of Uchino_844 (US20160119844)
Claim(s) 3
Narasimha_904 does not explicitly teach
further comprising:
	disabling local congestion feedback and control when the congestion data fails to satisfy the first threshold.
However in a similar endeavor, Uchino_844 teaches
	disabling local congestion feedback and control when the congestion data fails to satisfy the first threshold. base station eNB performs notification of congestion state information to each group for every predetermined period, for example. When the base station eNB determines that the congestion level falls below a predetermined threshold, the base station eNB stops notification of congestion state information to user apparatuses UE.  <para. 0050-0055, 0060-0062>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Narasimha_904 with the embodiment(s) disclosed by Uchino_844. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods of load balancing and toggling due to congestion. See para. 0006-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Narasimha_904 (US20210306904) in view of Lee_003 (US20080075003)
Claim(s) 3
Narasimha_904 does not explicitly teach
further comprising:
	disabling local congestion feedback and control when the congestion data fails to satisfy the first threshold.
However in a similar endeavor, Lee_003 teaches
	disabling local congestion feedback and control when the congestion data fails to satisfy the first threshold. As soon as the queue length drops below the second threshold, the queue is out of the congestion state and the inter-AN interface board stops broadcasting congestion indication message. Step 851. <FIG(s). 8; para. 0126>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Narasimha_904 with the embodiment(s) disclosed by Lee_003. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved technique of admission and congestion control with quality of service for in telecommunication networks. See para. 0008.


Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 8-20

Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 2, 4, 5-7
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Reasons for Allowable Subject Matter
Independent claims 8, 15 and claims 2, 5 requires:
determining whether congestion data is satisfies a second threshold, where the Examiner has interpreted that the first and second threshold are distinct and independent thresholds and therefore the invention requires at least two thresholds.
providing condition feedback to another IAB node (e.g., donor node, anchor node) via a user plane or a via control plane, wherein the feedback can cause the other node to apply congestion control

Closest prior art, Narasimha_904 (US20210306904) discloses providing congestion feedback upon satisfaction of a first threshold but is silent with regards to providing congestion feedback upon determining that congestion data satisfies a second threshold.
Closest prior art, LI_656 (US20210168656) discloses a first threshold of a first node, a second threshold of a lower-level node and a third threshold of a shared buffer on a bearer in an IAB system. However this is different from the claimed first and second threshold which are thresholds related to a congestion data in the context of a single node (congestion levels at an  intermediate IAB node).

Relevant Cited References
US20160134464 teaching disabling congestion feedback
US20210168656 see Reasons for Allowance
US20210075547 teaches congestion feedback in IAB environments
US20210314809 teaches congestion detection in IAB environments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415